UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JING WANG and WAI-LEUNG CHAN,

                                Plaintiffs,        Civ. Action: 1:20-cv-04218
                - against -
                                                   TESLA INC.’ S ANSWER TO
 TESLA, INC.,                                      PLAINTIFF’S FIRST AMENDED
                                Defendant.         COMPLAINT, AFFIRMATIVE
                                                   DEFENSES AND JURY DEMAND




        Defendant, TESLA, Inc. (“TESLA”), by its attorneys, AARONSON RAPPAPORT

FEINSTEIN & DEUTSCH, LLP Answer Plaintiff’s First Amended Complaint as follows:

                                              PARTIES

    1. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 1.

    2. TESLA admits the allegations in paragraph 2.


                                 JURISDICTION AND VENUE

    3. TESLA neither admits nor denies the allegations in paragraph 3 because they call for legal

conclusions in response to which no answer is required. To the extent an answer is required,

TESLA does not contest the allegations in paragraph 3 as they apply to TESLA in this specific

case.

    4. TESLA does not contest that venue is proper in this Court pursuant to 28 U.S.C. §

1391(b)(2) for this specific case.




23151351v2
                                             FACTS

   5. TESLA admits that the only subject 2016 TESLA Model X is an electric sport utility

vehicle designed in part, manufactured in part, and sold by TESLA.

   6. TESLA denies the allegations in paragraph 6 related or apply to the vehicle described in

the First Amended Complaint as being involved in the alleged incident (subject vehicle) because

the subject vehicle is a 2016 Model X and the allegations in paragraph 6 refer to the TESLA’s

currently available internet based information for the current model year Model X.

   7. TESLA admits only the subject vehicle is equipped with the Autopilot suite of driver

assistance features as described in the vehicle’s Owner’s Manual. TESLA denies the remaining

allegations in paragraph 7 because they do not accurately or completely relate or apply to the

subject vehicle.

   8. TESLA admits only that it has made multiple representations on its website and in its

Owner’s Manual regarding Autopilot functionality and application. TESLA denies the remaining

allegations in paragraph 8 because they do not accurately or completely relate or apply to the

subject.

   9. TESLA denies that allegations in paragraph 9 because they do not accurately completely

relate or apply to the subject vehicle. Instead, the allegations in paragraph 9 refer to the TESLA’s

currently available internet-based information for the current model year Model X.

   10. TESLA denies the allegations in paragraph 10 because those allegations are untrue.

   11. TESLA denies the allegations in paragraph 11 because those allegations are untrue.

   12. TESLA denies the allegations in paragraph 12 because those allegations are untrue.

   13. TESLA denies the allegations in paragraph 13 because those allegations are untrue.




                                                2
   14. TESLA neither admits nor denies the allegation in paragraph 14 that it “… tries to distance

itself from potential liabilities …” because that allegation is a legal conclusion to which no answer

is required. TESLA neither admits nor denies the remaining allegations in paragraph 14 because

they are immaterial to the First Amended Complaint and plead in violation of FRCP 8(a) and 12(f)

and TESLA hereby moves to strike them.

   15. TESLA admits only that a number of human factors considerations are involved in the

operations of a motor vehicle on public roads. TESLA denies the remaining allegations in

paragraph 15 because they are untrue, immaterial to the First Amended Complaint and plead in

violation of FCRP 8(a) and 12(f) and TESLA hereby moves to strike them.

   16. TESLA denies the allegations in paragraph 16 because those allegations are untrue.

   17. TESLA denies the allegations in paragraph 17 because those allegations are untrue.

   18. TESLA admits the National Transportation Safety Board (NTSB) has initiated

investigations of car accidents, including those involving a TESLA vehicle, and sometimes

publishes reports reflecting conclusions reached and recommendations made to the Regulator (the

National Highway Traffic Safety Administration), manufacturer and others. Such reports speak

for themselves, and to the extent this paragraph requires any further answer, TESLA denies

remaining allegations contained in Paragraph 18.

   19. TESLA admits the National Transportation Safety Board (NTSB) has initiated

investigations of car accidents, including those involving a TESLA vehicle, and sometimes

publishes reports reflecting conclusions reached and recommendations made to the Regulator (the

National Highway Traffic Safety Administration), manufacturer and others. Such reports speak

for themselves, and to the extent this paragraph requires any further answer, TESLA denies

remaining allegations contained in Paragraph 19.



                                                 3
   20. TESLA admits the National Transportation Safety Board (NTSB) has initiated

investigations of car accidents, including those involving a TESLA vehicle, and sometimes

publishes reports reflecting conclusions reached and recommendations made to the Regulator (the

National Highway Traffic Safety Administration), manufacturer and others. Such reports speak

for themselves, and to the extent this paragraph requires any further answer, TESLA denies

remaining allegations contained in Paragraph 20.

   21. TESLA admits a collision involving a 2018 Model 3 occurred in March 2019 in Delray

Beach, Florida. TESLA denies the remaining allegations in paragraph 21 because they do not

accurately or completely relate or apply to the subject vehicle or subject accident.

   22. TESLA denies the allegation in paragraph 22 because those allegations are untrue.

   23. TESLA neither admits nor denies the allegations in paragraph 23 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   24. TESLA neither admits nor denies the allegations in paragraph 24 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   25. TESLA neither admits nor denies the allegations in paragraph 25 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   26. TESLA neither admits nor denies the allegations in paragraph 26 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   27. TESLA neither admits nor denies the allegations in paragraph 27 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   28. TESLA neither admits nor denies the allegations in paragraph 28 because it lacks sufficient

information to form a belief as to the truth of those allegations.




                                                 4
   29. TESLA neither admits nor denies the allegations in paragraph 29 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   30. TESLA neither admits nor denies the allegations in paragraph 30 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   31. TESLA neither admits nor denies the allegations in paragraph 31 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   32. TESLA admits the purchaser was Jing Wang. TESLA lacks knowledge or information

sufficient to form a belief to the truth of the remaining allegations in paragraph 32.

   33. TESLA neither admits nor denies the allegations in paragraph 33 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   34. TESLA neither admits nor denies the allegations in paragraph 34 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   35. TESLA neither admits nor denies the allegations in paragraph 35 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   36. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 36.

   37. TESLA neither admits nor denies the allegations in paragraph 37 because it lacks sufficient

information to form a belief as to the truth of those allegations.

   38. TESLA does not contest the allegations in paragraph 38 to the extent they are consistent

with the available diagnostic log data from the subject accident.

   39. TESLA denies the allegations in paragraph 39 because those allegations are untrue.

   40. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 40.



                                                 5
   41. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 41.

   42. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 42.

   43. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 43.

   44. TESLA denies the allegations in paragraph 44 because those allegations are untrue.

   45. TESLA denies the allegations in paragraph 45 because those allegations are untrue.

   46. TESLA denies the allegations in paragraph 46 because those allegations are untrue.

   47. TESLA admits only that the hyper-link in paragraph 47 provides access to a “YouTube”

video that depicts a motor vehicle collision. However, TESLA lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 47 or the substance of the

hyper-linked video.

   48. TESLA neither admits nor denies the allegation that it “… refuses to take responsibility for

the accident” in paragraph 48 because the issue of responsibility calls for a legal conclusion about

which no answer is required. To the extent an answer is required to that portion or paragraph 48,

TESLA denies that it is responsible for the alleged incident as it was caused by Plaintiff's’

negligence. TESLA denies the remaining allegations in paragraph 48 because they are untrue.

   49. TESLA admits only that the subject vehicle performed as designed and that the alleged

defects did not cause or contribute to the alleged incident. TESLA denies the remaining allegations

in Paragraph 49 because they are untrue.

   50. TESLA admits only that the owner’s manual for the subject vehicle provides information

about the performance and limitations of Forward Collision Warning and Automatic Emergency



                                                 6
Braking functions and that the manual alerts and guides the operator of proper and safe use of

those systems. TESLA denies the remaining allegations in Paragraph 50 because they are untrue.

   51. TESLA denies the allegations in paragraph 51 because those allegations are untrue.

   52. TESLA denies the allegations in paragraph 52 because those allegations are untrue.

                                     FIRST CAUSE OF ACTION
                                     Breach of Express Warranty

   53. TESLA incorporates by reference its answers to Paragraphs 1-52 as if fully restated herein.

   54. TESLA admits it has made general statements on its website that the Model X is safe and

technologically sophisticated. TESLA denies the remaining allegations in paragraph 54 because

they are untrue.

   55. TESLA admits its website currently includes the overview statement that “Autopilot

advanced safety and convenience features are designed to assist you with the most burdensome

parts of driving.” TESLA denies the allegations in paragraph 55 about TESLA’s statements

because they do not pertain to the subject vehicle as it was not equipped with Enhanced Autopilot

and because they are inaccurate.

   56. TESLA denies the allegations in paragraph 56 because those allegations are untrue.

   57. TESLA neither admits nor denies the allegations in paragraph 57 because they call for legal

conclusions about which no response is required. To the extent an answer is required, TESLA

denies that the allegations in paragraph 57 are correct statements of law.

   58. TESLA denies the allegations in paragraph 58 because those allegations are untrue.

   59. TESLA denies the allegations in paragraph 59 because those allegations are untrue.

   60. TESLA denies that the preceding allegations of representations constitute an express

warranty. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 60.

                                                7
   61. TESLA denies that the preceding allegations of representations constitute an express

warranty. TESLA lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 61.

   62. TESLA denies the allegations in paragraph 62 because those allegations are untrue.

   63. TESLA denies the allegations in paragraph 63 because those allegations are untrue.

   64. TESLA denies the allegations in paragraph 64 because those allegations are untrue.

                              SECOND CAUSE OF ACTION
                       Breach of Implied Warranty of Merchantability

   65. TESLA incorporates by reference its answers to Paragraphs 1-64 as if fully restated herein.

   66. TESLA neither admits nor denies the allegations in paragraph 66 because they call for legal

conclusions about which no response is required. To the extent an answer is required, TESLA

denies that the allegations in paragraph 66 are correct statements of law.

   67. TESLA admits only that the subject vehicle was designed, manufactured and marketed to

be operated by drivers complying with all applicable laws and TESLA’ s information, instructions

and warnings about the subject vehicle. TESLA denies the remaining allegations in paragraph 67

because they are untrue.

   68. TESLA admits only that its representations about the subject vehicle were that it was

designed, manufactured and marketed to be operated by drivers complying with all applicable laws

and TESLA’ s information, instructions and warnings about the subject vehicle. TESLA denies

the remaining allegations in paragraph 68 because they are untrue.

   69. TESLA neither admits nor denies the allegations in paragraph 69 because they call for legal

conclusions about which no response is required. To the extent an answer is required, TESLA

denies that the allegations in paragraph 69 are correct statements of law.

   70. TESLA denies the allegations in paragraph 70 because those allegations are untrue.

                                                8
    71. TESLA denies the allegations in paragraph 71 because those allegations are untrue.

                               THIRD CAUSE OF ACTION
             Breach of the Implied Warranty of Fitness for a Particular Purpose

    72. TESLA incorporates by reference its answers to Paragraphs 1-71 as if fully restated herein.

    73. TESLA neither admits nor denies the allegations in paragraph 73 because it lacks sufficient

information to form a belief as to the truth of those allegations.

    74. TESLA neither admits nor denies the allegations in paragraph 74 because it lacks sufficient

information to form a belief as to the truth of those allegations.

    75. TESLA denies the allegations in paragraph 75 because those allegations are untrue.

    76. TESLA denies the allegations in paragraph 76 because those allegations are untrue.

    77. TESLA denies the allegations in paragraph 77 because those allegations are untrue.

                                FOURTH CAUSE OF ACTION
                           Failure to Warn/Inadequacy of Warnings

    78. TESLA incorporates by reference its answers to Paragraphs 1-77 as if fully restated herein.

    79. TESLA neither admits nor denies the allegations in Paragraph 79 because they call for a

legal conclusion in response to which no answer is required. To the extent an answer is required,

TESLA admits only those duties imposed by relevant law and states that it complied with all such

duties.

    80. TESLA denies the allegations in paragraph 80 because those allegations are untrue.

    81. TESLA denies the allegations in paragraph 81 because those allegations are untrue.

    82. TESLA denies the allegations in paragraph 82 because those allegations are untrue.

                              FIFTH CAUSE OF ACTION
             Deceptive and Misleading Business Practices and False Advertising

    83. TESLA incorporates by reference its answers to Paragraphs 1-82 as if fully restated herein.

    84. TESLA denies the allegations in paragraph 84 because those allegations are untrue.

                                                 9
   85. TESLA neither admits nor denies the allegation in paragraph 85 because it calls for a legal

conclusion in response to which no answer is required. To the extent an answer is required, TESLA

admits only that its products are used by consumers.

   86. TESLA neither admits nor denies the allegation in paragraph 86 because it calls for a legal

conclusion in response to which no answer is required. To the extent an answer is required, TESLA

admits only that its products are used by consumers.

   87. TESLA denies the allegations in paragraph 87 because those allegations are untrue.

   88. TESLA denies the allegations in paragraph 88 because those allegations are untrue.

   89. TESLA denies the allegations in paragraph 89 because those allegations are untrue.

   90. TESLA denies the allegations in paragraph 90 because those allegations are untrue.

   91. TESLA denies the allegations in paragraph 91 because those allegations are untrue.

   92. TESLA denies the allegations in paragraph 92 because those allegations are untrue.

   93. TESLA denies the allegations in paragraph 93 because those allegations are untrue.

   94. TESLA denies the allegations in paragraph 94 because those allegations are untrue.

                            SIXTH CAUSE OF ACTION
                    Common Law Fraud/Fraudulent Misrepresentation

   95. TESLA incorporates by reference its answers to Paragraphs 1-94 as if fully restated herein.

   96-106. TESLA denies the allegations in paragraphs 96-106 and it is moving separately to

   dismiss the same pursuant to FRCP 12(b)(6). TESLA adopts and incorporates that Motion

   herein by reference.

                             SEVENTH CAUSE OF ACTION
                           Negligence/Negligent Misrepresentation

   107. TESLA incorporates by reference its answers to Paragraphs 1-106 as if fully restated

herein.



                                              10
   108. TESLA denies the allegations in paragraph 108 because those allegations are untrue.

   109. TESLA denies the allegations in paragraph 109 because those allegations are untrue.

   110. TESLA denies the allegations in paragraph 110 because those allegations are untrue.

   111. TESLA denies the allegations in paragraph 111 because those allegations are untrue.

   112. TESLA denies the allegations in paragraph 112 because those allegations are untrue.

   113. TESLA denies the allegations in paragraph 113 because those allegations are untrue.

   114. TESLA denies the allegations in paragraph 114 because those allegations are untrue.

   115. TESLA denies the allegations in paragraph 115 because those allegations are untrue.

   116. TESLA denies the allegations in paragraph 116 because those allegations are untrue.

                                  AFFIRMATIVE DEFENSES

       TESLA, for its Affirmative Defenses, states as follows:

       1.      That Plaintiffs’ First Amended Complaint and all counts thereof fail to state claim

upon which relief can be granted and, this, TESLA moves for Judgement of Dismissal in its favor

as a matter of law.

       2.      Plaintiffs’ First Amended Complaint fails to allege Fraud or claims based on Fraud

with the heightened particularity as required by Fed. R. Civ. P. 9(b) and, thus, TESLA moves for

a Judgment of Dismissal in its favor as a matter of law.

       3.      To the extent that discovery supports the same, TESLA asserts the defense

spoliation of evidence by Plaintiffs.

       4.      That the subject vehicle was not and is not defective or unreasonably dangerous in

any manner, and the condition of the subject vehicle did not cause or contribute to cause Plaintiffs’

damages as alleged in their First Amended Complaint.




                                               11
       5.      That all damages allegedly sustained by Plaintiff may be attributable to a cause or

causes other than the condition of the subject vehicle, including, but not limited to, negligent

operation, abuse and misuse by the Plaintiffs.

       6.      That the subject vehicle was designed, manufactured and sold in accordance with

the state-of-the-art and in compliance with and in conformance to administrative, industry,

regulatory or statutory codes, standards, specifications or schemes approved by the United States

or New York, or agencies thereof, that were applicable to the subject vehicle at the time of its

manufacture and sale, and, accordingly, Plaintiffs’ state law claims are barred under the doctrine

of federal preemption.

       7.      That the subject vehicle may not be in the same or substantially the same condition

as when it left TESLA’ s control.

       8.      That Plaintiffs’ claims may be barred in whole or in part on equitable grounds,

including laches, waiver and estoppel.

       9.      That the damages allegedly sustained by Plaintiffs may have been caused or

contributed to by the acts, omissions or fault of Plaintiffs, including contributory negligence,

contributory fault, comparative fault, assumption of the risks, misuse or abuse, failure to mitigate

damages, or any other fault pursuant to New York law and that such acts, omissions or fault, to

any degree, completely bar recovery by Plaintiffs.

       10.     While specifically denying liability for the damages or injuries alleged in the

Plaintiffs’ First Amended Complaint, to the extent any of Plaintiffs’ alleged damages or injuries

have been recovered by way of insurance proceeds or prior settlement of any claims relating to the

transaction or occurrence described in Plaintiffs’ First Amended Complaint, TESLA is entitled to

a set-off of any such amount against any potential award entered against it in this matter.



                                                 12
       11.     That the damages or injuries allegedly sustained by Plaintiffs were caused or

contributed to by the acts, omissions or fault of a non-party or third-party that TESLA did not and

does not control.

       12.     Allegations in Plaintiffs’ First Amended Complaint are immaterial to Plaintiffs’

claims and pled in violation of FRCP 8(a) and 12(f) and TESLA hereby moves to strike them.

       13.     Plaintiffs’ claims and alleged damages and injures may be barred in whole or in

part by the Economic Loss Doctrine.

       14.     That no additional warnings would have or could have prevented the alleged

incident, loss and damages alleged by Plaintiffs.

       15.     That the implied warranty duration is only one year and the vehicle that is the

subject of Plaintiffs’ First Amended Complaint was fit for providing transportation at all relevant

times hereto. Accordingly, Plaintiffs are not entitled to relief for breach of the implied warranty of

merchantability.

       16.     That Plaintiffs have no restitution remedy under breach of implied warranty

because there was no timely revocation of acceptance after the alleged breach and before a

substantial change in the condition of the goods.

       17.     That Plaintiffs are barred from maintaining an action for breach of warranty

because they failed to give proper notice to TESLA within a reasonable time after Plaintiffs, or

others whose conduct is imputable to Plaintiffs, discovered or should have discovered such alleged

breach of warranty.

       18.     That Plaintiffs are barred from maintaining an action for breach of warranty

because the subject vehicle met or exceeded all applicable warranties.




                                                13
       19.      That by applicable law and by the terms of the limited warranty for the subject

vehicle, TESLA is not liable for incidental or consequential damages.

       20.      The damages asserted in Plaintiffs’ First Amended Complaint were not the result

of any defect in material or workmanship in the subject vehicle described in Plaintiffs First

Amended Complaint. Specifically, TESLA asserts that after appropriate discovery, one or more of

the stated specific warranty exclusions may be applicable.

       21.      That Plaintiffs’ claim for “treble, punitive and exemplary damages” is barred in

whole or in part to the extent that such claim violates TESLA’s rights to equal protection under

the laws, due process, and the right to be free from cruel and unusual punishment and excessive

fines as guaranteed by the Fifth, Eighth, and Fourteenth Amendments of the United States

Constitution.

       22.      That Plaintiffs’ claims for “treble, punitive and exemplary damages” is barred in

whole or in part to the extent that it is predicated on laws that discriminate against TESLA, by

subjecting it to potential imposition of damages or penalties effectively limited only by its wealth,

while limiting the amount of such damages that may be awarded against other classes of defendants

without a rational basis, in violation of the Fifth and Fourteenth Amendments to the United States

Constitution.

       23.      That neither the First Amended Complaint nor any cause of action alleged therein

states facts sufficient to entitle Plaintiffs to an award of “treble, punitive and exemplary damages”

against TESLA.

       WHEREFORE, TESLA, having fully answered Plaintiffs’ First Amended Complaint or

otherwise moved to dismiss pursuant to FRCP 12(b)(6), prays to be dismissed therefrom, together




                                               14
with its costs, attorney fees, expenses and interest herein laid out and expended, and for such other

and further relief as the Court deems just and proper in the premises.


                                        JURY DEMAND

       TESLA demands a trial by Jury.

Dated: September 21, 2020
                                              Respectfully submitted,

                                              By:   Peter J. Fazio
                                              Peter J. Fazio
                                              AARONSON RAPPAPORT FEINSTEIN &
                                              DEUTSCH, LLP
                                              600 Third Avenue, 5th Floor
                                              New York, NY 10016
                                              212.593.5458
                                              pjfazio@arfdlaw.com

                                                      and

                                              BOWMAN AND BROOKE LLP

                                              By: /s/Thomas P. Branigan
                                              THOMAS P. BRANIGAN (Pro Hac Vice
                                              Application Pending)
                                              MATTHEW G. BERARD (Pro Hac Vice
                                              Application Pending)
                                              41000 Woodward Ave., Suite 200 East
                                              Bloomfield Hills, MI 48304
                                              248.205.3300 / 248.205.3399 fax
                                              thomas.branigan@bowmanandbrooke.com
                                              matthew.berard@bowmanandbrooke.com

                                              Counsel for TESLA, Inc.




                                               15
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of September, 2020, I electronically emailed and filed

Tesla’s Answer to Plaintiffs’ First Amended Complaint with the Clerk of the Court using the ECF

system which will send notification of such filing to the following:

NELSON LAW, LLC
MICHAEL R. NELSON
200 Park Ave., Suite 1700
New York, NY 10166
Ph (212) 457-1668
Fax (646) 766-9945
nelson@nelson.legal

NELSON LAW, LLC
Stephanie Niehaus
200 Park Ave., Suite 1700
New York, NY 10166
Stephanie.Niehaus@nelson.legal


Counsel for Plaintiffs Wai-Leung Chan and Jing Wang




                                             AARONSON RAPPAPORT FEINSTEIN &
                                             DEUTSCH, LLP

                                             By: /s/ PETER J. FAZIO
                                             Peter J. Fazio




                                               16
